04/20/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0629



                                 No. DA 21-0629


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

JOSHUA AARON BROWN,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 30-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including May 23, 2022, within which to prepare, serve, and file its response.




BG                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              April 20 2022